

115 HR 3253 IH: Hold Congress Accountable on Healthcare Act
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3253IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform, Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the health coverage of Members of Congress to be affected if the rate of individuals
			 without health insurance increases.
	
 1.Short titleThis Act may be cited as the Hold Congress Accountable on Healthcare Act. 2.Members of Congress health coverage affected if certain health insurance protections are not satisfied (a)In generalNotwithstanding any other provision of law, subject to subsection (b), Members of Congress—
 (1)will no longer be eligible to be enrolled under a health plan offered through an Exchange established under the Patient Protection and Affordable Care Act;
 (2)will no longer be eligible to be enrolled for a health plan under the Federal Employees Health Benefit Program under chapter 89 of title 5, United States Code;
 (3)will no longer be eligible to be enrolled, or entitled to benefits, under any other Federal health care program; and
 (4)will no longer be eligible for any Federal subsidy or tax credit with respect to health insurance coverage.
 (b)Conditional effective dateSubsection (a) shall take effect on such date that— (1)legislation is enacted that changes the Patient Protection and Affordable Care Act; and
 (2)the enactment of such legislation results in the rate of individuals who do not have health insurance coverage increasing from the rate as of January 20, 2017.
				